DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5, 7-11, 17-18, 22 and 28, in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that JP 2004-152493 directed to low voltage cells that operate at 1.0V to 1.2V which fails to teach or suggest claim 1 reciting “a stable operating voltage of 0.3 V to 2.0 V” (see Remarks filed 3/25/2021).  
This is not found persuasive because Fig. 5 of JP 2004-152493 which the applicant relies upon to support their argument is a graph showing the discharge characteristics of Examples 1 and 5 and one cannot determine whether the cell in the prior is “stable” or not as defined in the instant specification since Fig. 5 does not show operating voltage over a capacity range of 100 mAh per cubic centimeter of cell volume.  Upon inspection of the instant application, Fig. 1-6 and 8 show operating voltages over time and a single cell does not appear to exhibit stable operating voltage across the entirety of the claimed range of 0.3 V to 2.0 V.  JP 2004-152493 discloses low voltage cells operating at 1.0 V to 1.2 V (1.0 to 1.2 V, see P9, 13) which is within the disclosed range and, thus, anticipates instant claim 1.
Further, the prior art is not to be limited to preferred embodiments.  The applicant 
The requirement is still deemed proper and is therefore made FINAL.

Claims 58, 84, 89-94 and 96-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/25/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “Group 4A, element”.  The limitation includes an unnecessary comma.
Claim 2 recites “group 4A element”, wherein the term group is not capitalized while it is capitalized elsewhere in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the Group IV element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 22 are rendered indefinite due to their dependency on indefinite claim 17.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “vapor pressure of less than 5 mm Hg at standard temperature and pressure”, and the claim also recites “optionally less than 0.2 mm Hg at standard temperature and pressure” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “the cathode comprises a Group 4A, element or an alloy of a group 4A element” which fails to further limit claim 1 reciting “a cathode comprising a Group 4A…element” since the scope of the limitation in claim 2 includes both Group 4A element and alloys of group 4A element which is broader than the scope of the limitation in claim 1 including only the Group 4A element.
Claim 7 recites the limitation “the cathode comprises an alloy…” which fails to further limit claim 1 reciting “a cathode comprising a Group 4A, 3A, or 5A element” since claim 7 is directed to an alloy which fails to further limit claim 1 reciting an element.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JP 2004-152493, refer to English translation).
Regarding claim 1, Yamamoto discloses a primary electrochemical cell (primary battery, P1) comprising:
an anode comprising Li (negative electrode active material is lithium, see P5);
a cathode comprising a Group 4A, 3A, or 5A element (positive electrode includes indium or thallium, see P6, which are Group 3A elements);
a non-aqueous electrolyte (non-aqueous, see P5); and
a lithium-ion conductive and electrically insulating separator inserted between the anode and the cathode (separator 6, see P5);
wherein the electrochemical cell has a stable operating voltage of 0.3 V to 2.0 V (1.0 to 1.2 V, see P9, 13).
Regarding claim 3, Yamamoto discloses all of the claim limitations as set forth above.  Yamamoto further discloses the cathode comprises tin, aluminum, indium, lead, zinc, antimony, cadmium, bronze, brass, tin-bismuth alloy, tin-antimony alloy, tin-copper alloy, tin-nickel alloy, gallium-copper alloy, gallium-indium-copper alloy, or tin-lead alloy (indium, see P6).
Regarding claim 5, Yamamoto discloses all of the claim limitations as set forth above.  Yamamoto further discloses the cathode comprises a Group 4A, element or an alloy of a group 4A element (1.0 to 1.2 V, see P9, 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2004-152493, refer to English translation), as applied to claims 1, 3 and 5 above, in view of Gan et al. (US 2002/0081492).
Regarding claim 8, Yamamoto discloses all of the claim limitations as set forth above.  Although Yamamoto further discloses negative electrode active material is lithium (see P5), the reference does not disclose the lithium anode comprises lithium metal foil.
	Gan discloses for a primary cell, the anode is a thin metal sheet or foil of lithium material ([0015]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
 	The claim would have been obvious because a particular known lithium anode for primary cells was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2004-152493, refer to English translation), as applied to claims 1, 3 and 5 above, in view of Miyoshi et al. (US 2013/0337346).
Regarding claim 9, Yamamoto discloses all of the claim limitations as set forth above.  However, Yamamoto does not disclose the lithium anode is a lithium composite comprising lithium powder and a binder coated onto a copper foil substrate.
Miyoshi discloses a lithium primary battery ([0082]) comprising a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder and then applying the mixture to a current collector such as copper foil ([0103]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
 	The claim would have been obvious because a particular known anode for primary cells was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 10, modified Yamamoto discloses all of the claim limitations as set forth above.  Miyoshi further discloses the binder is a polymer (a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder [0103], wherein the binder includes polymers listed in [0095]).
Regarding claim 11, modified Yamamoto discloses all of the claim limitations as set forth above.  Miyoshi further discloses the binder comprises polybutadiene-styrene, polyisobutylene, polyisoprene or ethylene-propylene diene (a negative electrode manufactured in a similar manner to the manufacture of the positive electrode including a binder [0103], wherein the binder includes SBR [0095]).
                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/21/2021